DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 6-30-22 is acknowledged. Currently, claims 19-38 are pending. Claims 1-18 are canceled. Claims 19, 21-23, 26-28, 30-32, 34, 36-38 are currently amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19, 22, 24-26, 35 and 38  is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. (WO2013/179261).
Regarding claim 19, Segaert et al. disclose a method for manufacturing a single- or multi-layered substrate 1, which is suitable for a floor panel (abstract), wherein, for forming a substrate layer, thermoplastic material 23 is strewn, onto a transport device 25, and the strewn thermoplastic material is consolidated under an influence of pressure and/or heat, in a press device 26, wherein the thermoplastic material to be strewn comprises micronized material (abstract, fig. 3, claim 1, 5, 8, page 9, line 32-page 10, line 3).
	Segaert et al. discloses the PVC has an amount of plasticizer of 12 percent by weight or more (page 9, line 21-30, page 11, line 1-19), which overlaps with the claimed range. Segaert et al. further teaches that the granulates may comprise a different amount of plasticizer, wherein one of the granulates comprises 12 percent by weight or more of plasticizer and the other of the granulates comprises less than 5 percent by weight or no plasticizer (see claim 8). Therefore, Segaert et al. teaches the micronized material in one of the layers comprises less than 5 percent by weight or no plasticizer so that it has a different composition than the granulates used in the other layer.
	Regarding claims 22 and 38, Segaert et al. discloses wherein the micronized material comprises one or more of the following characteristics:
	The micronized material comprises PVC (page 4, line 28-33, page 12, line 4-35),
The micronized material comprises filler, in an amount situated between 20 and 70 percent by weight in respect to a total weight of the micronized material, or between 30 and 60 percent by weight (page 9, line 22-30 and claim 6, 8).  
Regarding claim 24, Segaert et al. discloses wherein the thermoplastic material to be strewn is heated prior to being strewn or during said strewing (see fig. 3).
Regarding claim 25, Segaert et al. discloses wherein the thermoplastic material to be strewn is strewn onto a glass fiber layer 12, or a glass fiber layer is provided on the strewn, however, still not yet consolidated thermoplastic material (see fig. 3, abstract, and claim 1).
Regarding claim 26, Segaert et al. discloses wherein the glass fiber layer is impregnated with the strewn thermoplastic material or at least with a portion of the thermoplastic material, with a part of the micronized material, during the consolidation (see claim 1, fig. 3).
Regarding claim 35, Segaert et al. discloses wherein the press device is a double-belt press 26 (see fig. 3).
Claims 20-21 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. as applied to claim 19 above, and further in view of Hover et al. (US 4,923,658).
	Regarding claim 20, Segaert et al. does not teach wherein the micronized material is obtained by comminuting granulate or rendering it finer. However, Hover et al. teaches a step of fine grinding the granules to obtain micronized particles (see claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segaert et al. with the teaching of Hover et al. since Hover et al. teaches that comminuting granulate or rendering it finer to form micronized material is well known in the art.
	Regarding claims 21 and 37, Hover et al. teaches wherein an average particle size of the micronized material, expressed as a D50 value or the median of a distribution, is situated between 100 and 750 micrometer (claim 3, 7-8, 10).
	Regarding claim 36, Hover et al. teaches wherein the micronized material shows a particle size distribution showing a feature that (D50-D10)/D50 is larger than 50%, wherein D50 is a median and D10 relates to a tenth percentile of the particle size distribution (see col. 9, line 10-30).
Claims 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. (WO2013/179261).
	Regarding claim 23, Segaert et al. does not teach wherein a thickness of the substrate layer after consolidating is situated between 0.4 and 0.6 millimeters. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the substrate layer to the claimed range depending on the intended application of the substrate, since there is no evidence of criticality of the claimed range.
	Regarding claim 27, Segaert et al. does not teach wherein a weight of the glass fiber layer is at or lower than 50 grams per square meter. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the weight of the glass fiber layer depending on the intended use of the substrate since there is no evidence of the criticality of the claimed weight.
Claims 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segaert et al. as applied to claim 19 above, and further in view of Oppermann et al. (English abstract of EP0520151).
	Regarding claim 28 Segaert et al. does not teach wherein the strewn thermoplastic material is foamed and the thermoplastic material to be strewn comprises the micronized material and a blowing agent. However, Oppermann et al. teaches a foamed floor covering which contains a foamed layer by foaming a powder mixture consisting of a thermoplastic polymer, fillers and blowing agent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Segaert et al. with the teaching of Oppermann et al. since Oppermann et al. teaches that blowing agents are commonly used in the art of floor panels for making foamed layers.
	Regarding claim 29, Segaert et al. as modified teaches wherein the thermoplastic material to be strewn in a mixture of at least the micronized material and a dryblend material with the blowing agent.
	Regarding claim 30, Oppermann et al. teaches wherein the dryblend material shows one or more of the following characteristics:
	The dryblend material is pre-mixed with the blowing agent; and
	The dryblend material comprises filler, in an amount of less than 20 percent b weight in respect to a total weight of the dryblend material, or less than 15 percent by weight or less than 10 percent by weight.
	Regarding claim 31, Oppermann et al. teaches wherein the weight percentage of the dryblend provided with the blowing agent in respect to a total weight of a blend is situated between 1% and 25% or between 5% and 15%.
	Regarding claim 32, Segaert et al. as modified teaches wherein the weight percentage of the micronized material in respect to a total weight of a blend is situated between 75% and 99% or between 85% and 95%.
	Regarding claim 33, Segaert et al. discloses wherein the micronized material itself is free from blowing agent.
	Regarding claim 34, Segaert et al. as modified teaches wherein the strewn thermoplastic material is foamed while the strewn thermoplastic material is consolidated, in the press device (see fig. 1-2 and abstract of Oppermann et al.).
Response to Arguments
Applicant's arguments filed 6-30-22 have been fully considered but they are not persuasive. Regarding claim 19, applicant argues that the prior art does not teach wherein the micronized material comprises 12 phr or less than 12 phr of plasticizer. However, Segaert et al. teaches a plasticizer in the amount of 12 phr, which overlaps with the claimed range. Furthermore, Segaert et al. teaches that different granulates can be used for forming each layer such that one of the layers comprises granulates with a plasticizer of 5 percent or 0 percent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742               

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742